Citation Nr: 1817016	
Decision Date: 03/20/18    Archive Date: 03/30/18

DOCKET NO.  12-10 375	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUE

Entitlement to service connection for bilateral hearing loss. 


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The Veteran and spouse


ATTORNEY FOR THE BOARD

S. Owen, Associate Counsel


INTRODUCTION

The Veteran served on active duty from April 1970 to December 1971.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan, which, in pertinent part, denied service connection for bilateral hearing loss.

In January 2014, the Veteran testified at a videoconference hearing before a Veterans Law Judge who is no longer with the Board.  A transcript of the hearing is associated with the claims file.  In August 2016, the Board informed the Veteran that he was entitled to another Board hearing with a different Veterans Law Judge.  The Veteran did not respond to the letter, and the Board proceeded with the adjudication of his appeal.  

In November 2015 and November 2016, the Board remanded the case for further development of the record, including obtaining outstanding private treatment records and a VA examination and medical opinion.  

This appeal was processed using the Virtual VA and Veterans Benefits Management System (VBMS) paperless claims processing system.  Accordingly, any future consideration of this case should take into consideration the existence of this electronic record.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Having carefully reviewed the claims file, the Board finds that a remand is necessary.

In a November 2016 decision, the Board granted service connection for tinnitus and remanded the claim of service connection for bilateral hearing loss for an addendum opinion, with the directive that the examiner was to discuss the significance, if any, of the multiple upward threshold shifts reflected in a comparison of the Veteran's June 1969 enlistment audiogram and his December 1971 audiogram. 

In February 2017, a VA examiner provided an opinion which addressed the Board's remand directives.  

In April 2017, the Veteran was scheduled for a VA audiology examination, apparently in response to his claim for individual unemployability.  The examination report reflects that the VA examiner personally examined the Veteran and opined that the Veteran's bilateral hearing loss and tinnitus were not caused by service.  

In May 2017, the Appeals Management Center issued a supplemental statement of the case for the Veteran's claim of service connection for bilateral hearing loss.  The April 2017 VA examination was the only examination considered as evidence, and the reasons and bases for continuing the denial of service connection for bilateral hearing loss only refers to, and incorporates the opinions from, the April 2017 VA examination report.  However, the Board finds that the opinion rendered by the April 2017 examiner regarding the Veteran's bilateral hearing loss does not address the Board's November 2016 remand directives.  

The record does not reflect that the Veteran received notice of the February 2017 VA opinion, nor does it appear that the Appeals Management Center considered this opinion, which was responsive to the Board's remand directives.  

In light of this, the Board finds that a remand is warranted for the issuance of a supplemental statement of the case which includes the February 2017 VA opinion.  Stegall v. West, 11 Vet. App. 268 (1998).



Accordingly, the case is REMANDED for the following action:

Issue the Veteran and his representative a supplemental statement of the case (SSOC) which includes the February 2017 VA addendum opinion.  An appropriate period of time should be allowed for response.  Thereafter, the case should be returned to the Board for further appellate consideration, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



_________________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).



